

Exhibit 10.1


FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT




THIS FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) dated
as of June 18, 2007 by and among FIVE STAR QUALITY CARE, INC. (the “Borrower”),
each of the parties identified as “Guarantor” on the signature pages hereto
(each a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender (the
“Lender”).


WHEREAS, the Borrower and the Lender have entered into that certain Credit and
Security Agreement dated as of May 9, 2005 (as amended and in effect immediately
prior to the date hereof, the “Credit Agreement”); and


WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:


(a)           The Credit Agreement is amended by restating in full the
definition of “Termination Date” contained Section 1.1 as follows:
 
                                “Termination Date” means May 8, 2009.


                (b)           The Credit Agreement is further amended by
amending and restating Section 2.15 in its entirety as follows:


Section 2.15. Increase of Commitment.


The Borrower may request that the Lender increase the amount of the Commitment
to an amount not to exceed $80,000,000 by delivering a written request to the
Lender at least 60 days but not more than 30 days prior to the proposed
effective date of such increase. If the Lender has not notified the Borrower
regarding such requested increase by the date 15 days prior to the proposed
effective date of the increase, then the Lender shall be deemed to have denied
the requested increase.  The Borrower understands that this Section has been
included in this Agreement for its convenience in requesting an increase of the
amount of the Commitment and the Borrower acknowledges that the Lender (a) has
not promised (either expressly or impliedly), and has no obligation or
commitment whatsoever, to agree to any such increase and (ii) may impose such

 
 

--------------------------------------------------------------------------------

 

conditions to any such increase as the Lender deems appropriate in its sole and
absolute discretion.


(c)           The Credit Agreement is amended by deleting Exhibit D thereto and
substituting in its place Exhibit D attached hereto.


(d)           The “Commitment Amount” appearing on the Lender’s signature page
to the Credit Agreement is deleted and replaced by the “Commitment Amount”
appearing on the Lender’s signature page to this Amendment.


Section 2.  Specific Amendment to Fee Letter.  The parties hereto agree that the
second full paragraph of the second page of the Fee Letter is amended and
restated as follows:


The term “Applicable Margin” means 1.25% with respect to LIBOR Loans and 0.25%
with respect to Base Rate Loans.


Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Lender of each of the following, each in form and
substance satisfactory to the Lender:


(a)           A counterpart of this Amendment duly executed by the Borrower and
each Guarantor;


(b)           Borrower shall have paid the Fees payable under the Fee Letter
payable with respect to extensions of the Termination Date pursuant to Section
2.11 of the Credit Agreement;


(c)           An opinion of counsel to the Loan Parties addressed to the Lender;


(d)           A Note, executed by the borrower, in the form attached hereto as
Exhibit D (the “Restated Note”); and


(e)           Such other documents, instruments and agreements as the Lender may
reasonably request.


Section 4.  Effectiveness. Upon satisfaction of the conditions precedent
contained in Section 3, this Amendment shall be deemed to be effective as of the
date hereof.


Section 5.  Representations.  The Borrower represents and warrants to the Lender
that:


(a)           Authorization.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and the Restated Note and to perform its obligations hereunder and
under the Credit Agreement and the Fee Letter, each as amended by this
Amendment, in accordance with their respective terms.  This Amendment and the
Restated Note have been duly executed and delivered by a duly authorized officer
of the Borrower and this Amendment, the Restated Note, the Credit Agreement and
the Fee Letter, each as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower

 
-2-

--------------------------------------------------------------------------------

 

enforceable against the Borrower in accordance with its respective terms except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.


(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the Restated Note and the performance by the
Borrower of this Amendment, the Credit Agreement and the Fee Letter, each as
amended by this Amendment and the Restated Note, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise:  (i) require any Governmental Approval or violate any
Applicable Law relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which any Loan Party
is a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party.


(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.


Section 6.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Lender in the Credit Agreement and the other Loan Documents to which it is a
party on and as of the date hereof and after giving effect to this Amendment
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full.


Section 7.  Reaffirmation of Guaranty by Guarantors.  Each Guarantor hereby
reaffirms its continuing obligations to the Lender under Article XII of the
Credit Agreement and agrees that the transactions contemplated by this Amendment
(including, without limitation, the Borrower’s execution and delivery of the
Restated Note) shall not in any way affect the validity and enforceability of
its obligations under Article XII of the Credit Agreement, or reduce, impair or
discharge the obligations of such Guarantor thereunder.


Section 8.  Certain References.  Each reference to the Credit Agreement and the
Fee Letter in any of the Loan Documents shall be deemed to be a reference to the
Credit Agreement and the Fee Letter, as applicable, as amended by this
Amendment, and each reference to the Note shall be deemed to be a reference to
the Restated Note.


Section 9.  Expenses.  The Borrower shall reimburse the Lender upon demand for
all costs and expenses (including attorneys’ fees) incurred by the Lender in
connection with the preparation, negotiation and execution of this Amendment,
the Restated Note and the other agreements and documents executed and delivered
in connection herewith.


Section 10.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.



 
-3-

--------------------------------------------------------------------------------

 

Section 11.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 12.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement, the Fee Letter and the other Loan Documents
remain in full force and effect.  The amendments contained herein shall be
deemed to have prospective application only, unless otherwise specifically
stated herein.


Section 13.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 14.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.


[Signatures on Next Page]

 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit and Security Agreement to be executed as of the date first above written.



 
THE BORROWER:
     
FIVE STAR QUALITY CARE, INC.
         
By:  /s/ Bruce J Mackey Jr.
 
Name: Bruce J. Mackey Jr.
 
Title: Treasurer, Chief Financial Officer and Assistant Secretary
         
THE LENDER:
     
WACHOVIA BANK, NATIONAL ASSOCIATION
         
By:  /s/ Matt Rickets
 
Name: Matt Rickets
 
Title: Vice President
     
Commitment Amount:
     
$40,000,000

















[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Fifth Amendment to Credit and Security Agreement
with Five Star Quality Care, Inc.]



 
THE GUARANTORS:
     
ALLIANCE PHARMACY SERVICES, LLC
 
FIVE STAR QUALITY CARE-CA, INC.
 
FIVE STAR QUALITY CARE-IA, INC.
 
FIVE STAR QUALITY CARE-NE, INC.
 
THE HEARTLANDS RETIREMENT COMMUNITY – ELLICOTT CITY I, INC.
 
FIVE STAR QUALITY CARE-AZ, LLC
 
FIVE STAR QUALITY CARE-CA, LLC
 
FIVE STAR QUALITY CARE-COLORADO, LLC
 
FIVE STAR QUALITY CARE-CT, LLC
 
FIVE STAR QUALITY CARE-GA, LLC
 
FIVE STAR QUALITY CARE-IA, LLC
 
FIVE STAR QUALITY CARE-MO, LLC
 
FIVE STAR QUALITY CARE-NE, LLC
 
FIVE STAR QUALITY CARE-WI, LLC
 
FIVE STAR QUALITY CARE-WY, LLC
 
FIVE STAR QUALITY CARE-FL, LLC
 
FIVE STAR QUALITY CARE-KS, LLC
 
FIVE STAR QUALITY CARE-MD, LLC
 
FIVE STAR QUALITY CARE-NC, LLC
 
FIVE STAR QUALITY CARE-VA, LLC
 
FS LAFAYETTE TENANT TRUST
 
FS LEISURE PARK TENANT TRUST
 
FS LEXINGTON TENANT TRUST
 
FS TENANT POOL I TRUST
 
FS TENANT POOL II TRUST
 
FS TENANT POOL III TRUST
 
FS TENANT POOL IV TRUST
 
MORNINGSIDE OF BELMONT, LLC
 
MORNINGSIDE OF GALLATIN, LLC
 
MORNINGSIDE OF SPRINGFIELD, LLC
 
FSQC FUNDING CO., LLC
 
FIVE STAR QUALITY CARE-CA II, LLC
 
FIVE STAR QUALITY CARE TRUST
 
FS TENANT HOLDING COMPANY TRUST
     
By:  /s/ Bruce J Mackey Jr.
 
        Name: Bruce J. Mackey Jr.
 
        Title: Treasurer, Chief Financial Officer and Assistant Secretary



[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Fifth Amendment to Credit and Security Agreement
with Five Star Quality Care, Inc.]



 
THE GUARANTORS (cont.):
         
MORNINGSIDE OF BELLGRADE, RICHMOND, LLC
 
MORNINGSIDE OF CHARLOTTESVILLE, LLC
 
MORNINGSIDE OF NEWPORT NEWS, LLC
 
MORNINGSIDE OF SKIPWITH-RICHMOND, LLC
     
By:  LIFETRUST AMERICA, INC., its Member
             
By:  /s/ Bruce J Mackey Jr.
 
       Name: Bruce J. Mackey Jr.
 
       Title: Treasurer, Chief Financial Officer and Assistant Secretary
         
MORNINGSIDE OF ALABAMA, L.P.
 
MORNINGSIDE OF ANDERSON, L.P.
 
MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP
 
MORNINGSIDE OF COLUMBUS, L.P.
 
MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP
 
MORNINGSIDE OF DECATUR, L.P.
 
MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP
 
MORNINGSIDE OF GREENWOOD, L.P.
 
MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP
     
By:LIFETRUST AMERICA, INC., its General Partner
         
By:  /s/ Bruce J Mackey Jr.
 
        Name: Bruce J. Mackey Jr.
 
        Title: Treasurer, Chief Financial Officer and Assistant Secretary




 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF AMENDED AND RESTATED NOTE
 


$40,000,000.00
June ___, 2007




FOR VALUE RECEIVED, the undersigned, FIVE STAR QUALITY CARE, INC., a corporation
formed under the laws of the State of Maryland (the “Borrower”), hereby promises
to pay to the order of Wachovia Bank, National Association (the “Lender”), One
Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288, or
at such other address as may be specified in writing by the Lender to the
Borrower, the principal sum of FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00)
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Loans under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.


The date, amount of each Loan, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Loans.


This Note is the Note referred to in the Credit and Security Agreement dated as
of May 9, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the
Subsidiaries of the Borrower from time to time party to the Credit Agreement as
Guarantors, and the Lender.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.


Except as permitted by Section 13.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.



 
D-1

--------------------------------------------------------------------------------

 

Time is of the essence for this Note.


This Note amends and restates the terms of that certain Note dated May 9, 2005
in the original principal amount of $25,000,000, executed and delivered by
Borrower and payable to the order of Lender.  THIS NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH SUCH OTHER NOTE.
 
 
 
 
[Signature on Next Page]


 
 
 
 
 
 
 
 

 
 
D-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.



 
FIVE STAR QUALITY CARE, INC.
         
By:                                                             
 
     Name:                                                   
 
     Title:                                                     



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
D-3

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS




This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:
 


 
Date of
Loan
Principal
Amount of
Loan
 
Interest
Rate
Amount
Paid or
Prepaid
Unpaid
Principal
Amount
 
Notation
Made By







 
 
 
 
 
 
 
 
 
 
 
 
 
D-4 

--------------------------------------------------------------------------------

 
 
 
 

 